Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

CRAIG TURPIN,

                   Plaintiff,
           v.

SILVER NEWS, INC.,
a Colorado corporation, d/b/a “Aspen Daily News,”

DAVID COOK,

and

SPENCER MCKNIGHT,

                    Defendants.


                           COMPLAINT AND JURY DEMAND


      The Plaintiff, Craig Turpin (“Turpin”), by and through the undersigned counsel

from the Sawaya & Miller Law Firm, as his Complaint and Jury Demand against Silver

News, Inc., doing business as “Aspen Daily News” (“ADN”), David Cook (“Cook”), and

Spencer McKnight (“McKnight”) (collectively, “Defendants”), states as follows:

                                  NATURE OF ACTION

      1.        Turpin alleges that the Defendants violated the Fair Labor Standards Act, 29

U.S.C. § 201 et seq. (“FLSA”), and Article XVIII, Section 15 of the Colorado Constitution,

the Colorado Wage Act, C.R.S. § 8-4-101 et seq., the Colorado Minimum Wages of

                                              1
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 2 of 19




Workers Act, C.R.S. § 8-6-101 et seq., the applicable Colorado Minimum Wage Orders, 7

C.C.R. 1103-1 (2017-2019), and the Colorado Overtime and Minimum Pay Standards

Order, 7 C.C.R. 1103-1 (2020) (collectively, “Colorado Wage and Hour Law”), by failing

to pay him minimum wages and overtime compensation during his employment.

       2.     Under the FLSA and the Colorado Wage Act (as amended effective January

1, 2020), ADN and the individual defendants, Cook and McKnight (“Individual

Defendants”), were Turpin’s “employers” because all three: (1) had the power to hire and

fire employees; (2) determined Turpin’s rate of pay and method of payment; (3) supervised

and controlled the conditions of Turpin’s employment; and (4) exercised a high level of

operational control. See Koellhoffer v. Plotke-Giordani, 858 F. Supp. 2d 1181, 1189–90

(D. Colo. 2012) (discussing “economic reality test” used to establish whether individual is

an “employer” under the FLSA); C.R.S. § 8-4-101(6) (“‘Employer’ has the same meaning

as set forth in the federal ‘Fair Labor Standards Act’”).

       3.     Turpin was employed by the Defendants as the chief photographer for the

Aspen Daily News from March 1, 2017 to May 11, 2020. Throughout his employment,

Turpin worked approximately 48 to 50 hours per week. Nevertheless, the Defendants did

not pay him overtime compensation of one and one-half times his regular rate of pay for

the hours he worked in excess of 40 per week. As such, ADN is liable for violating the

overtime requirements of the FLSA and Colorado Wage and Hour Law from October 9,

2017 to December 31, 2019, the Individual Defendants are liable for violating the FLSA


                                              2
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 3 of 19




from October 9, 2019 to December 31, 2019, and all three Defendants are liable for

violating the FLSA and Colorado Wage and Hour Law from January 1, 2020 to May 11,

2020. See 29 U.S.C. § 207; 7 C.C.R. 1103-1, Rule 4.

      4.     Turpin alleges that the Defendants’ violations of the FLSA and Colorado

Wage and Hour Law were willful.

      5.     Turpin was constructively discharged on May 11, 2020 after he refused to

participate in an illegal scheme the Defendants had forced upon their employees wherein

the Defendants instructed employees: (A) to continue working for ADN full time in

exchange for wage payments that were below the federal and Colorado minimum wages;

(B) to file claims for unemployment benefits with the Colorado Department of Labor and

Employment (“CDLE”); (C) to falsely represent to the CDLE that they had worked “zero

hours” for ADN; and (D) to falsely represent to the CDLE that wages from the Defendants

were 1099 non-wage income. The employees were threatened that they would lose their

jobs and would not be rehired if they did not submit to the scheme.

      6.     The Defendants’ scheme violated the minimum wage requirements of the

FLSA and Colorado Wage and Hour Law because it resulted in Turpin receiving a wage

rate that was below the federal and Colorado minimum wages. See 29 U.S.C. § 206 (setting

federal minimum wage at $7.25 per hour); Colo. Const. Art. XVIII, § 15 (setting Colorado

minimum wage at $12.00 per hour); 7 C.C.R. 1103-1, Rule 3 (same).

      7.     The Defendants’ scheme also violated the public policies enunciated in the


                                            3
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 4 of 19




Colorado Employment Security Act, C.R.S. § 8-7-101 et seq., because it required the

Defendants and their employees to misrepresent their employment with ADN to the CDLE

in order to obtain unemployment benefits. See C.R.S. § 8-81-101.

          8.     By seeking to force Turpin to participate in fraudulent conduct toward the

CDLE, ADN constructively discharged Turpin’s employment in violation of Colorado

public policy.

          9.     Turpin seeks back wages, overtime compensation, front pay, liquidated

damages, statutory damages, compensatory damages, exemplary damages, reasonable

attorney’s fees, and the costs of litigation for the Defendant’s violations of the FLSA and

Colorado Wage and Hour Law and the wrongful termination of his employment.

                              JURISDICTION AND VENUE

          10.    This Court has original jurisdiction over Turpin’s FLSA claims because

those claims arise under the laws of the United States. 28 U.S.C. § 1331; 29 U.S.C. § 201

et seq.

          11.    The Court may exercise supplemental jurisdiction over Turpin’s Colorado

Wage and Hour Law claims and his Colorado common law claims because those claims

form part of the same case or controversy as his FLSA claims under Article III of the United

States Constitution. 28 U.S.C. § 1367(a).

          12.    Venue is proper in this Court because a substantial part of the events or

omissions giving rise to Turpin’s claims occurred in this District. 28 U.S.C. 1391(b)(2).


                                              4
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 5 of 19




                                         PARTIES

       13.      Plaintiff Craig Turpin is a resident of Colorado who was employed by the

Defendants from March 1, 2017 to May 11, 2020. His counsel, the Sawaya & Miller Law

Firm, are located at 1600 Ogden Street, Denver, Colorado 80218.

       14.      Defendant Silver News, Inc., which does business as “Aspen Daily News,”

is a Colorado corporation that has its principal office at 625 E. Main Street, Aspen,

Colorado 81611.

       15.      Defendants David Cook and Spencer McKnight are residents of Colorado

who can be found at 625 E. Main Street, Aspen, Colorado 81611. The Individual

Defendants are the owners and managers of ADN, who exercised operational control over

the company at all times relevant to this Complaint.

                               FACTUAL ALLEGATIONS

       16.      Turpin incorporates the allegations in the paragraphs above as if fully set

forth herein.

       17.      The Defendants own and operate the “Aspen Daily News,” a local newspaper

in Aspen, Colorado.

       18.      The Defendants and their employees are engaged in interstate commerce:

their publications and the equipment they use travel across state lines.

       19.      On information and belief, the Defendants did business of $500,000.00 or

more each year in 2017, 2018, 2019, and 2020.


                                              5
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 6 of 19




      20.    Turpin was hired by the Defendants to work as the chief photographer at the

Aspen Daily News on March 1, 2017. Prior to that date, Turpin had submitted photographs

and performed other work for the paper since 2015.

      21.    During the period from October 9, 2017 to May 11, 2020 (“Relevant

Period”), Turpin generally worked six days per week for the Defendants.

      22.    Turpin worked approximately 48 to 50 hours per week for the Defendants

throughout the Relevant Period.

      23.    At all times during the Relevant Period, until March 2020 – when the

Defendants initiated their scheme to defraud the government in order to subsidize a cheap

workforce – the Defendants paid Turpin $45,000.00, or $22.50 per hour.

      24.    The Defendants did not pay Turpin overtime compensation at a rate of one

and one-half times his regular rate for the hours he worked over 40 per week at any time

during the Relevant Period.

      25.    At all times during the Relevant Period, the Individual Defendants had the

power to hire and fire ADN employees.

      26.    At all times during the Relevant Period, the Individual Defendants

determined the rate of pay for Turpin and his coworkers.

      27.    At all times during the Relevant Period, the Individual Defendants

determined the method of payment for Turpin and his coworkers.

      28.    At all times during the Relevant Period, the Individual Defendants managed


                                           6
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 7 of 19




the day-to-day production of the paper.

      29.      Throughout the Relevant Period, the Individual Defendants gave work

assignments to Turpin and his coworkers, and reprimanded the employees if/when

assignments were not performed in accordance with their expectations.

      30.      At all times during the Relevant Period, the Individual Defendants exercised

ultimate control over the paper and its employees.

      31.      In March 2020, the outbreak of the COVID-19 pandemic caused widespread

economic hardship and unemployment in Colorado.

      32.      On March 26, 2020, the Defendants held a meeting with their employees in

which Cook announced that:

            a. The paper was implementing a “furlough” of all of its employees;

            b. The employees should file for unemployment benefits with the CDLE;

            c. In filing for benefits, the employees should indicate to the CDLE that they

               had worked “zero” hours for ADN during each week;

            d. The employees should continue to work their regular, full-time hours;

            e. In exchange for their work, the Defendants would pay the employees an

               amount equal to 25% of the unemployment benefits they received from the

               CDLE each week;

            f. The employees should report the amounts paid to them by the Defendants to

               the CDLE as “1099 income;” and


                                             7
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 8 of 19




             g. Because there were likely to be 20 million people applying for

               unemployment during the next week, “the chances of anyone getting audited

               [were] pretty low.”

       33.     Cook told the employees that if they did not continue to work for ADN under

this scheme, their employment would be terminated and they would not be offered their

jobs back when the paper resumed normal operations.

       34.     An employee at the March 26, 2020 meeting asked Cook if the scheme he

had outlined was “illegal.” Cook responded that the Individual Defendants had consulted

with a lawyer and assured the employees that the scheme was “certainly not illegal.”

       35.     The federal minimum wage was $7.25 per hour in 2020.

       36.     The Colorado minimum wage was $12.00 per hour in 2020.

       37.     From March 30, 2020 to May 11, 2020, the Defendants paid Turpin wages

that were below the federal and Colorado minimum wage rates.

       38.     For example, Turpin worked approximately 50 hours for the Defendants

during each of the weeks in April 2020. However, the Defendants paid Turpin $274 per

week – approximately $5.48 per hour – for the hours he worked during April 2020.

       39.     As a result of the Defendant’s scheme, the Defendant’s stopped paying for

Turpin’s health insurance, despite the fact that he was still a full-time employee.

       40.     The Defendant’s scheme created work conditions for Turpin that were

intolerable: he was being forced to work for wages and compensation that were well below


                                             8
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 9 of 19




legally-mandated minimum wage rates, and he was being asked to participate in fraud so

that the Defendants could subsidize their workforce with state and federal money.

       41.    On May 11, 2020, Turpin submitted a letter to the Defendants informing

them that he could not work under the scheme presented by Cook at the meeting.

       42.    The Defendants received Turpin’s letter, but did not offer to keep Turpin

employed at his previously-agreed rate of pay or to rescind their request that ADN’s

employees engage in fraud toward the State of Colorado to remain employed at ADN.

       43.    The Defendants did not pay Turpin for 18 vacation days that were due to him

upon his termination. Nor did they reimburse Turpin for more than $800.00 in expenses

that he had incurred and invoiced to the company.

       44.    On June 22, 2020, Turpin sent the Defendants a letter through counsel

demanding immediate payment of the minimum wages, health benefits, overtime

compensation, vacation pay, expense reimbursements, and other wages that were due to

him. Turpin’s counsel copied the letter to two ADN investors: Ernie Frywald and Craig

Morris.

       45.    The Defendants received Turpin’s letter, but did not remit any money to

Turpin in response to the letter.

       46.    On July 7, 2020, Ernie Frywald sent an e-mail to Turpin’s counsel in which

he disclaimed any knowledge of ADN’s operations and stated, “David Cook runs the

Aspen Daily News along with Spencer McKnight and they make all staffing and


                                            9
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 10 of 19




operational decisions.”

       47.      Subsequently, the Plaintiff’s counsel informed the Defendants’ counsel of

the Plaintiff’s intention to file this Complaint.

       48.      On October 6, 2020, the Plaintiff was contacted by an ADN employee who

stated that she had spoken to the Defendants, and that the Defendants wished to speak to

the Plaintiff without his attorneys present.

       49.      The Defendants had instructed the employee to warn the Plaintiff that filing

this Complaint would “ruin” the Plaintiff and that he should therefore talk to Cook and

McKnight to “settle this” instead of proceeding with this action.

       50.      At all times during the Relevant Period, the Defendants were advised by

attorneys and thus, they should have been aware of the minimum wage and overtime

requirements of the FLSA and Colorado Wage and Hour Law, but failed to abide by those

requirements.

       51.      The Defendants also should have been aware that the Fair Labor Standards

Act and Colorado Wage and Hour Law prohibit employers from engaging in coercion,

threats, and other retaliation against an employee who has made wage complaints.

       52.      Because the Defendants were aware, or should have been aware of the law

and nevertheless failed to pay the Plaintiff appropriately and threatened to “ruin” the

Plaintiff for filing this Complaint, the Defendant’s violations were willful, reckless, willful

and wanton.


                                               10
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 11 of 19




                                          COUNT I

             FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF
                     THE FAIR LABOR STANDARDS ACT

                                   29 U.S.C. § 201 et seq.

       53.      Turpin incorporates the allegations in the paragraphs above as if fully set

forth herein.

       54.      At all times during the Relevant Period, ADN was an “employer” and an

“enterprise engaged in commerce” under 29 U.S.C. § 203(d) and 29 U.S.C. § 203(s) of the

FLSA, subject to the provisions of 29 U.S.C. § 201, et seq.

       55.      At all times during the Relevant Period, the Individual Defendants were also

“employers” subject to the FLSA.

       56.      At all times during the Relevant Period, Turpin was an “employee” of the

Defendants within the meaning of 29 U.S.C. § 203(e)(1).

       57.      Under the FLSA, the Defendants were required to pay Turpin the federal

minimum wage of $7.25 per hour for all of the hours that he worked. 29 U.S.C. § 206.

       58.      The Defendants violated the FLSA by failing to pay Turpin $7.25 per hour

for all of the hours he worked from March 30, 2020 to May 11, 2020.

       59.      The Defendants were aware, or should have been aware, of the minimum

wage requirements of the FLSA and thus, their violations were willful.

       60.      Based on the Defendants’ violations of the FLSA, Turpin is entitled to unpaid

minimum wages, liquidated damages, reasonable attorney’s fees, and the costs of this

                                              11
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 12 of 19




litigation. See 29 U.S.C. § 216(b).

                                           COUNT II

        FAILURE TO OVERTIME COMPENSATION IN VIOLATION OF
                  THE FAIR LABOR STANDARDS ACT

                                   29 U.S.C. § 201 et seq.

       61.      Turpin incorporates the allegations in the paragraphs above as if fully set

forth herein.

       62.      Under the FLSA, the Defendants were required to pay Turpin overtime

compensation at a rate of one and one-half times his regular rate of pay for all of the hours

he worked over 40 in any given workweek.

       63.      Throughout the Relevant Period, Turpin worked 48-50 hours per week.

       64.      The Defendants did not pay Turpin overtime compensation at a rate of one

and one-half times his regular rate of pay at any time during the Relevant Period.

       65.      The Defendants were aware, or should have been aware, of the overtime

requirements of the FLSA and thus, their violations were willful.

       66.      Based on the Defendants’ violations of the FLSA, Turpin is entitled to unpaid

overtime compensation, liquidated damages, reasonable attorney’s fees, and the costs of

this litigation. See 29 U.S.C. § 216(b).




                                              12
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 13 of 19




                                        COUNT III

             FAILURE TO PAY MINIMUM WAGES IN VIOLATION OF
                     COLORADO WAGE AND HOUR LAW

                               Colo. Const. Art. XVIII § 15
                                 C.R.S. § 8-4-101 et seq.
                                 C.R.S. § 8-6-101 et seq.
                                 7 C.C.R. 1103-1 (2019)
                                 7 C.C.R. 1103-1 (2020)

       67.      Turpin incorporates the allegations in the paragraphs above as if fully set

forth herein.

       68.      At all times from January 1, 2020 to May 11, 2020, the Defendants were

Turpin’s “employers” as defined by Colorado Wage and Hour Law. C.R.S. § 8-4-101(6).

       69.      At all times during the Relevant Period, Turpin was an “employee” subject

to the protections of the FLSA and Colorado Wage and Hour Law. Colo. Const. Art. XVIII,

§ 15; C.R.S. § 8-4-101(5).

       70.      Article XVII, Section 15 of the Colorado Constitution requires employers to

pay the Colorado minimum wage rates to “employees who receive the state or federal

minimum wage.”

       71.      Under Colorado Wage and Hour Law, the Defendants were required to pay

Turpin minimum wages of $12.00 per hour for the hours worked in 2020. Colo. Const. Art.

XVIII, § 15; 7 C.C.R. 1103-1 (2017); 7 C.C.R. 1103-1 (2018); 7 C.C.R. 1103-1 (2019); 7

C.C.R. 1103-1 (2020).

       72.      The Defendants violated the minimum wage requirements of Colorado Wage

                                             13
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 14 of 19




and Hour Law by paying Turpin less than $12.00 per hour for the hours he worked from

March 30, 2020 to May 11, 2020.

       73.      The Defendants were aware, or should have been aware, of the minimum

wage requirements of Colorado Wage and Hour Law but failed to pay Turpin Colorado

minimum wages. Their violations are therefore willful.

       74.      Because of the Defendants’ violations of Colorado Wage and Hour Law,

Turpin is entitled to unpaid minimum wages, statutory damages, reasonable attorney’s fees

and costs. See C.R.S. § 8-4-109(3); C.R.S. § 8-4-110.

                                        COUNT IV

    FAILURE TO PAY WAGES AND COMPENSATION IN VIOLATION OF
                 COLORADO WAGE AND HOUR LAW

                               Colo. Const. Art. XVIII § 15
                                 C.R.S. § 8-4-101 et seq.
                                 C.R.S. § 8-6-101 et seq.
                                 7 C.C.R. 1103-1 (2019)
                                 7 C.C.R. 1103-1 (2020)

       75.      Turpin incorporates the allegations in the paragraphs above as if fully set

forth herein.

       76.      Colorado Wage and Hour Law requires employers to make timely payments

of all wages and compensation due to employees. C.R.S. § 8-4-103.

       77.      Upon termination, all wages and compensation due to an employee must be

paid immediately. C.R.S. § 8-4-109.

       78.      The Defendants violated Colorado Wage and Hour Law by failing to pay

                                             14
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 15 of 19




Turpin his agreed-upon wages, benefits, and vacation pay.

       79.      Turpin sent the Defendants a demand for payment on June 22, 2020, but the

Defendants failed to remit any payment to Turpin in response to the demand.

       80.      Accordingly, the Defendants are liable to Turpin for unpaid wages, benefits,

vacation pay, and statutory damages under C.R.S. § 8-4-109(3)(b).

       81.      Additionally, because the Defendants knew or should have known that their

actions violated Colorado Wage and Hour Law, their violations were “willful,” and the

Defendants are therefore liable for penalties under C.R.S. § 8-4-109(3)(c).

       82.      The Defendants are also liable for reasonable attorney’s fees and costs under

C.R.S. § 8-4-110.

                                         COUNT V

     FAILURE TO PAY OVERTIME COMPENSATION IN VIOLATION OF
                 COLORADO WAGE AND HOUR LAW

                                   7 C.C.R. 1103-1 (2019)
                                    7 C.C.R. 1103-1 (2020)

       83.      Turpin incorporates the allegations in the paragraphs above as if fully set

forth herein.

       84.      Under Colorado Wage and Hour Law, Turpin was entitled to overtime

compensation of one and one-half times his regular rate of pay for all of the hours he

worked over 40 per week during the Relevant Period. See 7 C.C.R. 1103-1:4; 7 C.C.R.

1103-1, Rule 4.


                                              15
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 16 of 19




       85.      Throughout the Relevant Period, Turpin worked 48-50 hours per week.

       86.      The Defendants did not pay Turpin overtime compensation at a rate of one

and one-half times his regular rate of pay at any time during the Relevant Period. As such,

the Defendants violated Colorado Wage and Hour Law.

       87.      The Defendants were aware, or should have been aware, of the minimum

wage requirements of Colorado Wage and Hour Law and thus, their violations were willful.

       88.      ADN is liable to Turpin for overtime compensation, statutory damages,

statutory penalties, attorney’s fees and costs for the Defendants’ failure to pay overtime

compensation from October 9, 2017 to December 31, 2019.

       89.      All three Defendants are liable to Turpin for overtime compensation,

statutory damages, statutory penalties, attorney’s fees and costs for the Defendants’ failure

to pay overtime compensation from January 1, 2020 to May 11, 2020.

                                        COUNT VI

                 CONSTRUCTIVE DISCHARGE IN VIOLATION OF
                        COLORADO PUBLIC POLICY

                                       Against ADN

       90.      Turpin incorporates the allegations in the paragraphs above as if fully set

forth herein.

       91.      In March 2020, the Defendants directed Turpin and his coworkers to

participate in a scheme whereby they would (1) work for wages that were below the federal

and Colorado minimum wages and (2) misrepresent their employment to the CDLE. The

                                             16
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 17 of 19




scheme was and is illegal.

       92.    Turpin correctly believed that the actions directed by the Defendants would

violate the FLSA, Colorado Wage and Hour Law, and the Colorado Employment Security

Act. See 29 U.S.C. § 206; C.R.S. § 8-6-102; C.R.S. § 8-81-101.

       93.    The Defendant’s conduct made Turpin’s working conditions intolerable:

Turpin was being forced to work for less than minimum wages, and he was being asked to

participate in fraud. The Defendants threatened Turpin that they would terminate his

employment and not re-hire him if he did not participate in their scheme. Thus, the

Defendants constructively terminated Turpin.

       94.    The Defendants were aware, or reasonably should have been aware, that

Turpin’s refusal to comply with their directions was based on Turpin’s reasonable belief

that the actions ordered by the Defendants were illegal.

       95.    Because the Defendants constructively discharged Turpin for refusing to

commit illegal acts, ADN is liable for wrongful termination in violation of public policy

and is therefore liable to Turpin for back pay, front pay, compensatory damages, and

exemplary damages.

                                PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff respectfully asks the Court to enter judgement in his

favor and against the Defendants, and to:

       A. Enter a declaratory judgment condemning the Defendants’ willful violations of


                                            17
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 18 of 19




         the FLSA and Colorado Wage and Hour Law;

      B. Award the Plaintiff:

             1. Colorado minimum wages for the hours he worked for the Defendants

                 from March 30, 2020 to May 11, 2020;

             2. Overtime compensation for the hours he worked for the Defendants in

                 excess of 40 per week during the Relevant Period;

             3. Liquidated damages under 29 U.S.C. § 216(b) in an amount equal to the

                 federal minimum wages and overtime compensation awarded;

             4. All wages, benefits, vacation pay, and other compensation owed to him

                 under Colorado Wage and Hour Law;

             5. Statutory damages under C.R.S. § 8-4-109(3)(b) for the Defendant’s

                 violations of Colorado Wage and Hour Law

             6. Statutory penalties for willful violations of Colorado Wage and Hour Law

                 under C.R.S. § 8-4-109(3)(c);

             7. Reasonable attorney’s fees and costs; and

      C. Award all other and further relief that the Court finds to be equitable and just.

                                     JURY DEMAND

      Plaintiff requests a trial by jury on all issues so triable.

             Respectfully submitted this 12th day of October, 2020.

                                            /s/ Adam M. Harrison
                                            ______________________________________

                                              18
Case 1:20-cv-03054-SKC Document 1 Filed 10/12/20 USDC Colorado Page 19 of 19




                                   David H. Miller (8405)
                                   Adam M. Harrison (50553)
                                   Sawaya & Miller Law Firm
                                   1600 Ogden Street
                                   Denver, Colorado 80218
                                   720.527.4369
                                   aharrison@sawayalaw.com

                                   Attorneys for the Plaintiff




                                     19
